252 So. 2d 570 (1971)
Earton David JONES, Petitioner,
v.
Louie L. WAINWRIGHT, Director, Division of Corrections, Respondent.
No. 41242.
Supreme Court of Florida.
September 8, 1971.
Phillip A. Hubbart, Public Defender and Lewis S. Kimler, Asst. Public Defender, for petitioner.
Robert L. Shevin, Atty. Gen. and J. Robert Olian, Asst. Atty. Gen., for respondent.
DEKLE, Justice.
This cause is before us on petition for writ of habeas corpus filed in this Court on June 16, 1971, and response thereto filed July 12, 1971. Fla. Const. art. V, § 4(2), F.S.A.
*571 The basis asserted for the petition is that defendant was not represented by counsel at a preliminary hearing. This issue was presented to the Third District Court of Appeal and was decided adversely to the petitioner. Jones v. State, 248 So. 2d 517 (3d DCA Fla. 1971). This Court will not reconsider on a petition for writ of habeas corpus those issues already considered and determined by another appellate court. Tafero v. State, 242 So. 2d 470 (3d DCA Fla. 1971); Carter v. State, 242 So. 2d 737 (1st DCA Fla. 1970); Hollingshead v. Wainwright, 194 So. 2d 577 (Fla. 1967); Roberts v. State, 242 So. 2d 191 (3d DCA Fla. 1970). As between the state and this defendant, those issues already disposed of are res judicata in a collateral proceeding such as habeas corpus or under Criminal Procedure Rule 1.850, 33 F.S.A. Neither is there a basis here for conflict certiorari.
Accordingly, the writ of habeas corpus should be and the same is hereby discharged.
It is so ordered.
ROBERTS, C.J., and ERVIN, ADKINS and McCAIN, JJ., concur.